DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        GEORGETA MILLER,
                            Appellant,

                                     v.

          FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                         Appellee.

                              No. 4D17-2628

                         [February 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE16006787
(11).

  Georgeta Miller, Weston, pro se.

  Daniel S. Stein and Mary Pascal Stella of Popkin & Rosaler, P.A.,
Deerfield Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.